
	

116 S1034 IS: CHAMPVA Children's Care Protection Act of 2019
U.S. Senate
2019-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1034
		IN THE SENATE OF THE UNITED STATES
		
			April 4, 2019
			Mr. Brown (for himself, Ms. Baldwin, Mr. Tester, Mr. Blumenthal, Mr. Reed, Mrs. Murray, Ms. Stabenow, Mrs. Gillibrand, Mr. Murphy, Mr. Sanders, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to increase the maximum age for children eligible for
			 medical care under the CHAMPVA program, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the CHAMPVA Children's Care Protection Act of 2019.
		2.Increase of maximum age for children eligible for medical care under champva program
 (a)IncreaseSubsection (c) of section 1781 of title 38, United States Code, is amended to read as follows:  (c)(1)Notwithstanding clauses (i) and (iii) of section 101(4)(A) of this title and except as provided in paragraph (2), for purposes of this section, a child is eligible for benefits under subsection (a) until the child's 26th birthday, regardless of the child's marital status.
 (2)This subsection shall not be construed to limit eligibility for benefits under subsection (a) of a child described in section 101(4)(A)(ii) of this title..
 (b)Effective dateSuch subsection, as so amended, shall apply with respect to medical care provided on or after the date of the enactment of this Act.
			
